No. 2-09-0034 Filed: 2-16-10 Corrected: 4-21-10
______________________________________________________________________________

                                               IN THE

                               APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

BLOCK 418, LLC,                        ) Appeal from the Circuit Court
                                       ) of Du Page County.
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 07--LM--2205
                                       )
UNI-TEL COMMUNICATIONS                 )
GROUP, INC.,                           ) Honorable
                                       ) Kenneth L. Popejoy,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE HUTCHINSON delivered the opinion of the court:

       In June 2007, plaintiff, Block 418, LLC, filed a complaint pursuant to the Forcible Entry and

Detainer Act (the Act) (735 ILCS 5/9--101 et seq. (West 2006)) against defendant, Uni-Tel

Communications Group, Inc. On November 7, 2007, the trial court entered an agreed order, which

stated that, inter alia, "[t]his Agreed Order is a final order resolving all matters arising under this

lawsuit, but this Court retains jurisdiction to enforce the terms of this Agreed Order." Subsequently,

when defendant defaulted on its rent obligation, plaintiff sought to amend its complaint. Defendant

objected, claiming that it had complied with the November 7, 2007, agreed order, and thus, the trial

court had lost jurisdiction for future claims. The trial court determined that jurisdiction was proper,

and it later found in favor of plaintiff and awarded damages to plaintiff of $45,328.49, the amount

of rent due from October, November, and the 12 days in December 2008 during which defendant
No. 2--09--0034


occupied the premises. Defendant timely appeals, challenging the trial court's jurisdictional

authority, and alternatively, the award of damages. We affirm.

       In its June 2007 complaint, plaintiff sought possession of 55 South Main Street, Suite 304,

in Naperville, $10,472.20 for rent owed, and costs of the suit plus attorney fees and additional rent

incurred through the date of judgment.

       On November 7, 2007, the trial court entered an agreed order, indicating that the parties had

reached a settlement. The agreed order provided, inter alia, that (1) defendant agreed to pay base rent

for October 2006, common area maintenance contributions, real estate taxes, and attorney fees; (2)

defendant agreed to pay November 2007 rent and other additional rent charges; (3) defendant would

receive discounts on rent payments if rent was paid on or before the due date; (4) defendant agreed

to certain penalties for late payments; and (5) the trial court "retain[ed] jurisdiction to enforce the

terms of this Agreed Order." The agreed order also provided that "[a]ll payments pursuant to this

Agreed Order and all subsequent rent payments owed under the Parties' Lease" must be made by

defendant and directed the method by which those subsequent rent payments would be made.

       In March 2008, defendant did not pay rent to plaintiff, and on March 25, 2008, plaintiff filed

a "Motion to Enforce Agreed Order of November 7, 2007," seeking (1) an order of possession for

the property; and (2) a judgment of $20,580.12 plus costs and attorney fees. On April 16, 2008, the

parties reached another agreed order, and at that time, defendant agreed to pay the past-due rent and

attorney fees incurred by plaintiff. Paragraph 4 of the April 16, 2008, agreed order provided:

               "4. This court continues to retain jurisdiction to enforce the terms of the Agreed

       Order entered on November 7, 2007."




                                                 -2-
No. 2--09--0034


        In August 2008, defendant did not pay rent to plaintiff, and on September 22, 2008, plaintiff

filed another "Motion to Enforce Agreed Order of November 7, 2007," seeking (1) an order of

possession; and (2) a judgment for August and September's rent of $35,075.35 plus attorney fees.

The trial court allowed defendant to respond to plaintiff's motion. The record reflects that defendant

later paid the August and September rent.

        On November 7, 2008, plaintiff filed an amended motion to enforce the November 7, 2007,

agreed order, alleging as follows:

               "When [defendant] failed to pay the rent when due for the months of August and

        September of 2008, Plaintiff filed its Motion to Enforce Agreed Order on September 22,

        2008. Although Plaintiff has not received [defendant's] rent payments for the months of

        August and September of 2008, [defendant] has again breached its obligation under the

        Agreed Order by failing to pay the rent when due for the months of October and November."

On November 19, 2008, defendant filed its response, asserting that the trial court lacked jurisdiction

to enforce the November 7, 2007, agreed order.

        On November 21, 2008, the trial court conducted a hearing and found that it had jurisdiction

under the November 7, 2007, agreed order. The trial court noted that the case required a forcible

entry and detainer hearing but did not "require a brand new lawsuit. I think you've got a lawsuit

here." The trial court scheduled the trial on plaintiff's claim for possession and damages for

December 15, 2008. On December 8, 2008, defendant filed a response and counterclaim against

plaintiff.




                                                 -3-
No. 2--09--0034


        On December 15, 2008, prior to trial, defendant advised the trial court that it had returned

possession of the premises to plaintiff on December 12, 2008, and withdrew its counterclaim. The

following exchange took place between the trial court and defendant's attorney:

                "THE COURT: What defense do you have to failing to pay rent up to the date that

        you tendered possession?

                MR. ROTH [defense counsel]: We are not claiming a defense to that, your Honor.

                                                 ***

                We are not disputing the right to possess the space. We are giving possession back

        to them."

In its findings, the trial court noted that defendant had "already stated on the record that [it had] no

defense to the payment of rent for the timeframes that they are in possession." Thereafter, the trial

court entered judgment in favor of plaintiff and against defendant for rent on a per diem basis

through December 12, 2008, the date defendant vacated the premises. The trial court continued,

"[t]here is absolutely no basis to deny a motion and an entry of an award of damages for the

timeframe that your client did possess the property pursuant to the terms of the lease and the Agreed

Order and the like up through the date of December 12, but only that far, no further in any manner

whatsoever." The trial court's order reflected a judgment in favor of plaintiff and against defendant

for $45,328.49, the amount of rent due from October, November, and the 12 days in December

during which defendant occupied the premises.

        Defendant timely appeals.

        The first issue raised in this appeal is whether the November 7, 2007, agreed order provided

the trial court with jurisdiction over the October and November 2008 rent and possession so as to



                                                  -4-
No. 2--09--0034


allow plaintiff to bypass compliance with the Act. This court reviews de novo the issue of a trial

court's subject matter jurisdiction. Millenium Park Joint Venture, LLC v. Houlihan, 393 Ill. App.
3d 13, 20 (2009), citing In re Estate of Ahern, 359 Ill. App. 3d 805, 809 (2005).

         Reviewing courts have held that a trial court retains authority to enforce its own orders

(County of Cook v. Illinois Fraternal Order of Police Labor Council, 358 Ill. App. 3d 667, 671

(2005)), and where an order contemplates future conduct, it may be inferred that the court retained

jurisdiction to enforce it. Director of Insurance v. A&A Midwest Rebuilders, Inc., 383 Ill. App. 3d
721, 723 (2008). In determining whether a trial court has retained jurisdiction, it is "necessary to

'examine the scope of the [trial court's] order.' " Director of Insurance, 383 Ill. App. 3d at 724,

quoting Brigando v. Republic Steel Corp., 180 Ill. App. 3d 1016, 1020 (1989).

         In the present case, the trial court's November 7, 2007, agreed order stated that, inter alia,

"[t]his Agreed Order is a final order resolving all matters arising under this lawsuit, but this Court

retains jurisdiction to enforce the terms of this Agreed Order." The agreed order also spoke to "all

subsequent rent payments owed under the Parties' Lease" and directed the method by which those

subsequent rent payments would be made. Thus, the November 7, 2007, agreed order clearly

contemplated future conduct, and we conclude that the trial court retained jurisdiction to enforce its

order.

         Moreover, although defendant argues in its reply brief that the April 16, 2008, agreed order

was not an enforcement of the subject lease, because it simply evidenced defendant's agreement to

pay $2,414 for attorney fees as part of a settlement of the subject lease regarding payment of the

October and November 2008 rent and possession, the order states otherwise. The trial court's April

16, 2008, agreed order expressly stated that the court "continues to retain jurisdiction to enforce the



                                                  -5-
No. 2--09--0034


terms of the agreed order entered on November 7, 2007." The substance of the April 16, 2008,

agreed order further supports our interpretation that the trial court's November 7, 2007, order

contemplated future conduct and our conclusion that the trial court retained jurisdiction to enforce

its order.

        Defendant next contends that the trial court failed to abide by the Act (735 ILCS 5/9--101

et seq. (West 2006)). We find this issue forfeited. In this undeveloped contention, defendant

presents two sentences for its argument, the gist being that the trial court ignored the requirements

of the Act. Supreme Court Rule 341(h)(7) requires citation to the pages of the record where the trial

court failed to follow the specific provisions of the Act, as well as argument in support of the issue.

See 210 Ill. 2d R. 341(h)(7). A party's failure to comply with our supreme court rules is grounds for

disregarding the argument on appeal. Burmac Metal Finishing Co. v. West Bend Mutual Insurance

Co., 356 Ill. App. 3d 471, 478 (2005), citing Jeffrey M. Goldberg & Associates, Ltd. v. Collins

Tuttle & Co., 264 Ill. App. 3d 878, 886 (1994). Here, defendant fails to explain which provision or

provisions of the Act the trial court ignored or failed to follow, and it presents no relevant authority

other than a rule of law stating that "courts must strictly comply with the procedure outlined in the

Act." Because of defendant's deficiencies in developing its contention, we find defendant's issue

forfeited.

        The third issue raised in this appeal is whether the trial court erred in its interpretation of the

lease. Without citation to authority, defendant argues that the section of the lease pertaining to

damages does not provide that past-due rent amounts can be the subject of a judgment for rent

separate and apart from the damages calculated. Defendant also argues that the offsets under the

lease take into consideration actual rent amounts paid and those outstanding without regard to



                                                   -6-
No. 2--09--0034


whether defendant is in possession. Alternatively, defendant argues that plaintiff had a statutory duty

to mitigate damages, under section 9--213.1 of the Act. See 735 ILCS 5/9--213.1 (West 2006)

(providing that "a landlord or his or her agent shall take reasonable measures to mitigate the damages

recoverable against a defaulting lessee").

          Plaintiff counters that defendant does not dispute that $45,328.49 is an accurate accounting

of rent due through December 12, 2008. Plaintiff also counters that it had no statutory duty to

mitigate damages, because a landlord's duty to mitigate is triggered after the tenant abandons the

premises. See St. George Chicago, Inc. v. George J. Murges & Associates Ltd., 296 Ill. App. 3d 285,

290-91 (1998). Therefore, plaintiff had no means of mitigating damages until December 12, 2008.

          "The interpretation of a lease presents a question of law that a reviewing court is to determine

independent of the trial court's judgment." Nutrasweet Co. v. American National Bank & Trust Co.

of Chicago, 262 Ill. App. 3d 688, 694 (1994). With respect to a trier of fact's determination of

damages, a reviewing court should not disturb the trier of fact's determination unless it was contrary

to the manifest weight of the evidence. MXL Industries, Inc. v. Mulder, 252 Ill. App. 3d 18, 30

(1993).

          We agree with plaintiff's position on both counts. Defendant does not dispute that it did not

pay rent for October 2008, November 2008, or the first 12 days of December. The record reflects

that, at the hearing on December 15, 2008, prior to trial, defendant advised the trial court that it had

returned possession of the premises to plaintiff on December 12, 2008. Defense counsel also

informed the trial court that it was not claiming any defense to its failure to pay rent up to the date

it tendered possession to plaintiff. Thereafter, the trial court calculated an award of damages based

on a per diem basis for the 2 months and 12 days defendant occupied the premises. Defendant



                                                    -7-
No. 2--09--0034


presents little argument and no authority, other than the lease provision pertaining to damages, in

support of its argument. See 210 Ill. 2d R. 341(h)(7). On our review of the record, we determine

that the trial court correctly interpreted the lease agreement and that its calculation and award of

damages was not against the manifest weight of the evidence.

       Furthermore, we agree with plaintiff's position that it had no duty to mitigate damages until

after defendant abandoned the premises. See St. George Chicago, Inc., 296 Ill. App. 3d at 290-91,

citing MXL Industries, 252 Ill. App. 3d at 31. Therefore, plaintiff had no duty until December 12,

2008, when defendant returned possession of the premises to plaintiff.

       Accordingly, for the foregoing reasons, we affirm the judgment of the circuit court of

Du Page County.

       Affirmed.

       McLAREN and JORGENSEN, JJ., concur.




                                                -8-